Citation Nr: 1047753	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-09 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to death pension.

3.  Entitlement to burial benefits on the basis of a service 
connected death.

4.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to November 1969.  
The appellant claims as the surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of December 2006 and January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.

A Travel Board hearing was scheduled for August 2010.  The 
appellant withdrew the request.  

The issues of entitlement to service connection for the cause of 
the Veteran's death, entitlement to death pension and entitlement 
to burial benefits on account of a service connected death are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in July 2005.  The cause of death was shown 
to be complete bowel obstruction secondary to metastatic colon 
cancer.  

2.  At the time of death, the Veteran was service connected for 
diabetes mellitus.
3.  At the time of the Veteran's death, there were no benefits 
due and unpaid to the Veteran under existing ratings or decisions 
or based on evidence of record at the date of his death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits have not been 
met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.


VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a Veteran's service and the disability, degree 
of disability, and effective date of the disability.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA-compliant notice must 
be provided to a claimant before the initial unfavorable decision 
on a claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a September 2006 pre-rating letter, the RO 
provided notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for accrued 
benefits.  That letter also provided notice regarding what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  That 
letter did not provided the appellant with information pertaining 
to the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  However, the appellant's claim 
for accrued benefits is being denied and as such there is no 
prejudice regarding the failure to provide this notice.  

Specific to the accrued benefits claim, as will be explained in 
more detail below, adjudication of a claim for accrued benefits 
purposes is essentially a legal determination, and the 
evidentiary requirements differ somewhat from claims for other 
types of compensation.  In claims for accrued benefits, only the 
evidence that is of record at the time of the Veteran's death is 
considered.  See 38 C.F.R. § 3.1000(d)(4).  In this appeal, the 
RO's November 2006 letter informed the appellant of VA's 
responsibility to obtain outstanding VA records, and the Board 
finds that there is no outstanding duty to notify or assist owed 
the appellant in connection with this claims.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA treatment records.  
Also of record are written statements provided by the appellant 
and her representative.  The Board also finds that no additional 
RO action to further develop the record is warranted.  The record 
also reflects that VA has made reasonable efforts to obtain or to 
assist in obtaining all relevant records pertinent to the matter 
herein decided.  Pertinent medical evidence associated with the 
claims file consists of the available service records.  Service 
treatment records have been obtained.  Also of record and 
considered in connection with the appeal are various statements 
submitted by the appellant.  The appellant was afforded an 
opportunity to testify at a hearing in front of the Board and she 
declined.  The Board finds that no additional action to further 
develop the record is warranted.

Legal Criteria and Analysis

The appellant has appealed the denial of entitlement to accrued 
benefits.  As will be explained below, the Board finds against 
the appellant's claim.

Applicable law provides that an individual entitled to accrued 
benefits may be paid periodic monetary benefits to which a 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A requirement 
for accrued benefits is that a claim must be filed within the 
year after the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000 (2010).  The Federal Circuit Court has also made it clear 
that, in order to support a claim for accrued benefits, the 
veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. 
West, 136 F.3d 1296 (1998). 

In light of applicable laws and regulations, the Board finds 
against the appellant's claim for accrued benefits.  At the 
outset, the Board notes that the Veteran died on July [redacted], 2005 and 
her claim for accrued benefits was received on July 12, 2006.  In 
applying 38 C.F.R. § 3.1000, the Board notes that the claim for 
accrued benefits was not received within a year of the Veteran's 
death, but rather 10 days after the expiration of the time limit 
under 38 C.F.R. § 3.1000.  We also note that the claim for 
benefits was not signed and dated within one year of date of 
death.  Therefore, there is no basis to conclude that there was a 
timing problem due to mailing.  Accordingly, accrued benefits 
cannot be granted on the basis that it was not received within a 
year of the Veteran's death.  

The Board does note that the AOJ did not make a determination 
regarding the timing of the claim.  Therefore, the Board shall 
address the potential merits.  In this regard, the Board notes 
that there was no claim pending at the time of the Veteran's 
death, and the Federal Circuit has held that in order for a 
surviving spouse to be entitled to accrued benefits, the Veteran 
must have had a claim pending at the time of his death for such 
benefits.  See Jones, supra.  The record is devoid of any pending 
claims and the appellant has not indicated that a claim was 
pending at the time of the Veteran's death.  Indeed, the last 
claim filed by the Veteran prior to his death was a claim for 
service connection for diabetes which was granted in a rating 
decision of August 2004.  The Veteran did not file any additional 
claims thereafter.  Under these circumstances, the appellant's 
claim must be denied as a matter of law.

Stated differently, at time of death there were no pending claims 
and there were no funds that were due and payable to the Veteran 
at time of death.  Regardless, even if there had been a pending 
claim, the accrued claim was not filed in a timely manner and 
would have been denied as a matter of law.


ORDER

Entitlement to accrued benefits is denied.  


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death.  She also seeks burial benefits on the basis of 
a service connected death, and pension benefits.  

The Board notes that, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the Court held that a notice with regard to a claim for 
DIC benefits must include (1) a statement of the conditions (if 
any) for which the veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  

In the present case, a September 2006 letter informed the 
appellant of the evidence necessary to support a claim for DIC 
benefits.  However, the letter did not inform the appellant of 
the disability for which the Veteran was service-connected or of 
the evidence required to support a claim for benefits based on a 
disability that was not yet service connected.  Therefore, the 
appellant has not been provided a notice which complies with the 
Hupp requirements and, therefore, the case must be remanded for a 
corrected notice.

Moreover, the Board notes that the appellant submitted a VA Form 
21-4142 noting the Veteran had been treated at the VA from 
February 2004 through 2005.  A review of the file shows that VA 
treatment records from February 2004 to April 2004 have been 
obtained.  However, records from April 2004 through 2005 have not 
been obtained and associated with the claim file.  These records 
must be obtained.  

Finally, the Board notes that the appellant's claim for pension 
benefits has been denied on the basis that her income exceeds the 
maximum annual death pension limit.  Her income has been noted to 
be $19,200 annual earnings from a rental home, $7,912 annual 
retirement pay and $4,900 annual interests.  A review of the file 
shows that there is a VA Form 21-8049 Request for Details of 
Expenses of October 2006 of record.  However, there is no report 
of income, no bank statements or any other form that would 
account for the basis of the determination of the appellant's 
income.  On remand, the RO should request the appellant to submit 
an updated income and expenses report.

Finally, the Board notes that the issue of entitlement to burial 
benefits and pension benefits are inextricably intertwined with 
the issue of service connection for the cause of the Veteran's 
death.  Therefore, adjudication of those claims is deferred 
pending the completion of the development requested herein.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010) that includes an 
explanation as to the information or evidence 
needed to establish a claim for service 
connection for the cause of the veteran's 
death, as outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  The AOJ should obtain all VA treatment 
records for the Veteran from April 2004 
through 2005 and associated them with the 
claim file.  

3.  The AOJ should inform the appellant that 
if there is evidence linking the casus of 
death to Agent Orange or a service-connected 
disability, she must submit that evidence. 

4.  The AOJ should request that the appellant 
submit an updated income and expense report 
and associate the same with the claim file.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


